239 S.W.3d 171 (2007)
Farland GILLIEHAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89278.
Missouri Court of Appeals, Eastern District, Division Four.
November 27, 2007.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Farland Gilliehan (hereinafter, "Movant") was convicted of second degree burglary, Section 569.170 RSMo (2000)[1], stealing over $500, Section 570.030, stealing firearms, Section 570.030, and unlawful possession of drug paraphernalia, Section 195.233. Movant was sentenced as a prior, persistent offender to fifteen years in the Missouri Department of Corrections for each count with the sentences to run concurrently. This Court affirmed his convictions. State v. Gilliehan, 185 S.W.3d 238 (Mo.App. E.D.2006).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his appellate counsel failed to assert on direct appeal that there was insufficient evidence upon which he could be found guilty.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Anderson v. State, 196 S.W.3d 28, 33 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the motion court's judgment pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references are to RSMo (2000) unless otherwise indicated.